 

Exhibit 10.2

EXECUTION VERSION

GUARANTY OF PAYMENT

GUARANTY OF PAYMENT (this “Guaranty”), made as of February 16, 2017, jointly and
severally by Prologis, Inc., a Maryland corporation (“General Partner”), and
Prologis, L.P., a Delaware limited partnership (“Prologis LP” and, together with
General Partner, each a “Guarantor” and collectively, the “Guarantors”), for the
benefit of SUMITOMO MITSUI BANKING CORPORATION, as Administrative Agent (in such
capacity, the “Administrative Agent”), for the lenders (the “Lenders”) that are
from time to time parties to the Fifth Amended and Restated Revolving Credit
Agreement (as amended or otherwise modified from time to time, the “Credit
Agreement”), dated as of the date hereof, among Prologis Marunouchi Finance
Investment Limited Partnership (the “Initial Borrower”), any affiliate of the
Initial Borrower that becomes a party thereto, the Guarantors, the Lenders and
the Administrative Agent.  Capitalized terms used but not defined herein have
the meanings ascribed thereto in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Lenders have agreed to make loans to Initial Borrower and to one or
more Qualified Borrowers (together with Initial Borrower, each a “Borrower” and
collectively the “Borrowers”) for so long as such entities remain Qualified
Borrowers under the Credit Agreement in the aggregate principal amount not to
exceed JPY 50,000,000,000 (hereinafter collectively referred to as the “Loans”);

WHEREAS, the Loans may be evidenced by (i) promissory notes of Initial Borrower
made to Administrative Agent or to each of the Lenders in accordance with
Section 2.4 of the Credit Agreement and (ii) promissory notes and qualified
borrower undertakings of the Qualified Borrowers made to Administrative Agent or
to each of the Lenders in accordance with Section 2.4 of the Credit Agreement
(collectively, the “Notes”);

WHEREAS, the Credit Agreement, the Notes and any other documents executed in
connection therewith are hereinafter collectively referred to as the “Loan
Documents”;

WHEREAS, each of Prologis LP and General Partner is the direct or indirect owner
of equity interests of the Initial Borrower and each Qualified Borrower; and

WHEREAS, as a condition to the execution and delivery of the Loan Documents, the
Lenders have required that the Guarantors execute and deliver this Guaranty;

 

--------------------------------------------------------------------------------

 

NOW THEREFORE, in consideration of the premises and the benefits to be derived
from the making of the Loans by the Lenders to the Borrowers, and in order to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and the other Loan Documents, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantors hereby agree as follows:

1. Each Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all Obligations of
the Borrowers now or hereafter existing under the Notes and the Credit
Agreement, including in the event that the Borrowers exercise the right under
the Credit Agreement to increase the Facility Amount, for principal and/or
interest as well as any other amounts due thereunder, including, without
limitation, all indemnity obligations of the Borrowers thereunder, and all
reasonable and documented costs and expenses (including, without limitation,
reasonable and documented attorneys’ fees and disbursements) incurred by the
Administrative Agent and/or the Lenders in enforcing their rights under this
Guaranty (all of the foregoing obligations being the “Guaranteed Obligations”).

2. It is agreed that the Guaranteed Obligations of each Guarantor hereunder are
primary, and this Guaranty shall be enforceable, jointly and severally, against
each Guarantor and its respective successors and assigns without the necessity
for any suit or proceeding of any kind or nature whatsoever brought by the
Administrative Agent or any of the Lenders against one or more of the Borrowers
or their respective successors or assigns or any other party or against any
security for the payment and performance of the Guaranteed Obligations and
without the necessity of any notice of non‑payment or non‑observance or of any
notice of acceptance of this Guaranty or of any notice or demand to which the
Guarantors might otherwise be entitled (including, without limitation,
diligence, presentment, notice of maturity, extension of time, change in nature
or form of the Guaranteed Obligations, acceptance of further security, release
of further security, imposition or agreement arrived at as to the amount of or
the terms of the Guaranteed Obligations, notice of adverse change in any
Borrower’s financial condition and any other fact that might materially increase
the risk to each Guarantor), all of which each Guarantor hereby expressly
waives; and each Guarantor hereby expressly agrees that the validity of this
Guaranty and the obligations of each Guarantor hereunder shall in no way be
terminated, affected, diminished, modified or impaired by reason of the
assertion of or the failure to assert by the Administrative Agent or any of the
Lenders against one or more of the Borrowers or their respective successors or
assigns, any of the rights or remedies reserved to the Administrative Agent or
any of the Lenders pursuant to the provisions of the Loan Documents.  Each
Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any of the Lenders that is inconsistent with the waiver
in the immediately preceding sentence shall be void and may be ignored by the
Administrative Agent and the Lenders, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent has specifically agreed
otherwise in a writing, signed by a duly authorized officer.  Each Guarantor
specifically acknowledges and agrees that the foregoing waivers are of the
essence of this transaction and that, but for this Guaranty and such waivers,
the Administrative Agent and the Lenders would not make the requested Loans to
the Borrowers.

2

--------------------------------------------------------------------------------

 

3. Each Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any appraisal, valuation, stay, extension, marshaling‑of‑assets or
redemption laws, or right of homestead or exemption, whether now or at any time
hereafter in force, that may delay, prevent or otherwise affect the performance
by each Guarantor of its obligations under, or the enforcement by the
Administrative Agent or any of the Lenders of, this Guaranty.  Each Guarantor
further covenants and agrees not to set up or claim any defense, counterclaim,
setoff or other objection of any kind to any action, suit or proceeding in law,
equity or otherwise, or to any demand or claim that may be instituted or made by
the Administrative Agent or any of the Lenders other than the defense of the
actual timely payment and performance by the Borrowers of the Guaranteed
Obligations hereunder; provided, however, that the foregoing shall not be deemed
a waiver of each Guarantor’s right to assert any compulsory counterclaim if such
counterclaim is compelled under local law or rule of procedure, nor shall the
foregoing be deemed a waiver of each Guarantor’s right to assert any claim that
would constitute a defense, setoff, counterclaim or crossclaim of any nature
whatsoever against the Administrative Agent or any Lender in any separate action
or proceeding.  Each Guarantor represents, warrants and agrees that, as of the
date hereof, its obligations under this Guaranty are not subject to any
counterclaims, setoffs or defenses against the Administrative Agent or any
Lender of any kind.

4. The provisions of this Guaranty are for the benefit of the Administrative
Agent and the Lenders and their successors and permitted assigns, and nothing
herein contained shall impair as between any Borrower and the Administrative
Agent and the Lenders the obligations of any Borrower under the Loan Documents.

5. This Guaranty shall be a continuing, unconditional and absolute guaranty and
the liability of each Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, all without notice or the further consent of
the Guarantors:

(a) any assignment, amendment, modification or waiver of or change in any of the
terms, covenants, conditions or provisions of any of the Guaranteed Obligations
or the Loan Documents or the invalidity or unenforceability of any of the
foregoing; or

(b) any extension of time that may be granted by the Administrative Agent to any
Borrower, any Guarantor, or their respective successors or assigns; or

(c) any action that the Administrative Agent may take or fail to take under or
in respect of any of the Loan Documents or by reason of any waiver of, or
failure to enforce any of the rights, remedies, powers or privileges available
to the Administrative Agent under this Guaranty or available to the
Administrative Agent at law, equity or otherwise, or any action on the part of
the Administrative Agent granting indulgence or extension in any form
whatsoever; or

(d) any sale, exchange, release, or other disposition of any property pledged,
mortgaged or conveyed, or any property in which the Administrative Agent and/or
the Lenders have been granted a lien or security interest to secure any
indebtedness of any Borrower to the Administrative Agent and/or the Lenders; or

3

--------------------------------------------------------------------------------

 

(e) any release of any person or entity who may be liable in any manner for the
payment and collection of any amounts owed by any Borrower to the Administrative
Agent and/or the Lenders; or

(f) the application of any sums by whomsoever paid or however realized to any
amounts owing by any Borrower to the Administrative Agent and/or the Lenders
under the Loan Documents in such manner as the Administrative Agent shall
determine in its sole discretion; or

(g) any Borrower’s or any Guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of its assets and liabilities,
appointment of a trustee, receiver, liquidator, sequestrator or conservator for
all or any part of any Borrower’s or any Guarantor’s assets, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting any Borrower or any Guarantor or any of the assets of any
of them, including, without limitation, (i) the release or discharge of any
Borrower or any Guarantor from the payment and performance of their respective
obligations under any of the Loan Documents by operation of Law, or (ii) the
impairment, limitation or modification of the liability of any Borrower or any
Guarantor in bankruptcy, or of any remedy for the enforcement of the Guaranteed
Obligations under any of the Loan Documents, or any Guarantor’s liability under
this Guaranty, resulting from the operation of any present or future provisions
of any Debtor Relief Law or from the decision of any court; or

(h) any improper disposition by any Borrower of the proceeds of the Loans, it
being acknowledged by each Guarantor that the Administrative Agent or any Lender
shall be entitled to honor any request made by any Borrower for a disbursement
of such proceeds and that neither the Administrative Agent nor any Lender shall
have any obligation to see the proper disposition by any Borrower of such
proceeds.

6. Each Guarantor agrees that if at any time all or any part of any payment at
any time received by the Administrative Agent from any Borrower or any Guarantor
under or with respect to this Guaranty is or must be rescinded or returned by
the Administrative Agent or any Lender for any reason whatsoever (including,
without limitation, the insolvency, bankruptcy or reorganization of any Borrower
or any Guarantor), then such Guarantor’s obligations hereunder shall, to the
extent of the payment rescinded or returned, be deemed to have continued in
existence notwithstanding such previous receipt by such party, and such
Guarantor’s obligations hereunder shall continue to be effective or reinstated,
as the case may be, as to such payment, as though such previous payment had
never been made.

7. Until this Guaranty is terminated pursuant to the terms hereof, each
Guarantor (i) shall have no right of subrogation against any Borrower by reason
of any payments or acts of performance by such Guarantor in compliance with the
obligations of such Guarantor hereunder, (ii) waives any right to enforce any
remedy that such Guarantor now or hereafter shall have against any Borrower by
reason of any one or more payment or acts of performance in compliance with the
obligations of such Guarantor hereunder and (iii) from and after an Event of
Default, subordinates any liability or indebtedness of any Borrower now or
hereafter held by

4

--------------------------------------------------------------------------------

 

such Guarantor or any affiliate of such Guarantor to the obligations of any
Borrower under the Loan Documents.  The foregoing, however, shall not be deemed
in any way to limit any rights that any Guarantor may have at law or in equity
with respect to any other partners, members or other interest holders of any
Borrower.

8. Each Guarantor represents and warrants to the Administrative Agent and the
Lenders with the knowledge that the Administrative Agent and the Lenders are
relying upon the same, as follows:

(a) each of Prologis LP and General Partner is a direct or indirect owner of
equity interests of the Initial Borrower and each Qualified Borrower;

(b) based upon such relationships, each Guarantor has determined that it is in
its best interests to enter into this Guaranty;

(c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of each Guarantor’s business, and is in furtherance of each
Guarantor’s business purposes;

(d) the benefits to be derived by each Guarantor from the Borrowers’ access to
funds made possible by the Loan Documents are at least equal to the obligations
undertaken pursuant to this Guaranty;

(e) each Guarantor is solvent and has full power and legal right to enter into
this Guaranty and to perform its obligations under the terms hereof and (i)
Prologis LP is organized and validly existing under the laws of the State of
Delaware and General Partner is organized and validly existing under the laws of
the State of Maryland,  (ii) each Guarantor has complied with all provisions of
applicable Law in connection with all aspects of this Guaranty, and (iii) each
person executing this Guaranty has all the requisite power and authority to
execute and deliver this Guaranty;

(f) to the best of each Guarantor’s knowledge, there is no action, suit,
proceeding, or investigation pending or threatened against or affecting such
Guarantor at law, in equity, in admiralty or before any arbitrator or any
governmental department, commission, board, bureau, agency or instrumentality
(domestic or foreign) that is likely to materially and adversely impair the
ability of such Guarantor to perform its obligations under this Guaranty;

(g) the execution and delivery of, and the performance by each Guarantor of its
obligations under this Guaranty, have been duly authorized by all necessary
action on the part of each Guarantor and do not (i) violate any provision of any
Law, rule, regulation (including, without limitation, Regulation U or X of the
Board of Governors of the Federal Reserve System of the United States), order,
writ, judgment, decree, determination or award presently in effect having
applicability to such Guarantor or the Organization Documents of such Guarantor
the consequences of which violation is likely to materially and adversely impair
the ability of such Guarantor to perform its obligations under this Guaranty or
(ii) violate or conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any indenture, agreement or
other

5

--------------------------------------------------------------------------------

 

instrument to which such Guarantor is a party, or by which such Guarantor or any
of its property is bound, the consequences of which violation, conflict, breach
or default is likely to materially and adversely impair the ability of such
Guarantor to perform its obligations under this Guaranty;

(h) this Guaranty has been duly executed by each Guarantor and constitutes the
legal, valid and binding obligation of each Guarantor, enforceable against such
Guarantor in accordance with its terms except as enforceability may be limited
by applicable insolvency, bankruptcy or other Laws affecting creditors’ rights
generally or general principles of equity, whether such enforceability is
considered in a proceeding in equity or at law;

(i) no authorization, consent, approval, license or formal exemption from, nor
any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by each Guarantor of this Guaranty,
except those which have already been obtained; and

(j) neither Guarantor is an “investment company” as that term is defined in, nor
is it otherwise subject to regulation under, the Investment Company Act of 1940,
as amended.

9. Guarantor and Administrative Agent each acknowledge and agree that this
Guaranty is a guarantee of payment and performance and not of collection and
enforcement in respect of any obligations that may accrue to the Administrative
Agent and/or the Lenders from any Borrower under the provisions of any Loan
Document.

10. Subject to the terms and conditions of the Credit Agreement, and in
conjunction therewith, the Administrative Agent or any Lender may assign any or
all of its rights under this Guaranty.  In the event of any such assignment, the
Administrative Agent shall give each Guarantor prompt notice of same.  If the
Administrative Agent elects to sell all the Loans or participations in the Loans
and the Loan Documents, including this Guaranty, the Administrative Agent or any
Lender may forward to each purchaser and prospective purchaser all documents and
information relating to this Guaranty or to each Guarantor, whether furnished by
any Borrower or any Guarantor or otherwise, subject to the terms and conditions
of the Credit Agreement.

11. Each Guarantor agrees, upon the written request of the Administrative Agent,
to execute and deliver to the Administrative Agent, from time to time, any
modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that, any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to each
Guarantor and to such Guarantor’s counsel.

12. The representations and warranties of each Guarantor set forth in this
Guaranty shall survive until this Guaranty shall terminate in accordance with
the terms hereof.

6

--------------------------------------------------------------------------------

 

13. This Guaranty contains the entire agreement among the parties with respect
to the subject matter hereof and supersedes all prior agreements relating to
such subject matter and may not be modified, amended, supplemented or discharged
except by a written agreement signed by each Guarantor and the Administrative
Agent.

14. If any provision contained in this Guaranty shall be determined to be
invalid, illegal or unenforceable in any respect for any reason, such provision
shall be deemed stricken and severed from this Guaranty and the remaining
provisions shall continue in full force and effect.

15. This Guaranty may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

16. All notices, requests and other communications to any party hereunder shall
be in writing (including bank wire, telex, facsimile transmission followed by
telephonic confirmation or similar writing) and shall be addressed to such party
at the address set forth below or to such other address as may be identified by
any party in a written notice to the others:

 

If to Guarantors to

 

 

(one joint notice to

 

Prologis, Inc.

both Guarantors

 

Pier 1, Bay 1

shall be sufficient):

 

San Francisco, California  94111

 

 

Attn:   Gayle Starr

 

 

Fax:  415-394-9001

 

and

Prologis, L.P.

 

 

 

Pier 1, Bay 1

 

 

San Francisco, California  94111

 

 

Attn:   Gayle Starr

 

 

Fax:  415-394-9001

 

If to the

 

 

Administrative Agent to:

 

Sumitomo Mitsui Banking Corporation

 

 

277 Park Avenue, 6th Floor

 

 

New York, New York  10172

 

 

Attn:  Charles Sullivan

 

 

Fax:  (212) 224-4887

 

 

 

With a copy to:

 

Milbank, Tweed, Hadley & McCloy LLP

 

 

28 Liberty Street

 

 

New York, New York 10005-1413

 

 

Attn: Kevin J. O’Shea, Esq.

 

 

Fax: (212) 822-5254

 

7

--------------------------------------------------------------------------------

 

Each such notice, request or other communication shall be effective (i) if given
by telex or facsimile transmission, when such telex or facsimile is transmitted
to the telex number or facsimile number specified in this Section and the
appropriate answerback or facsimile confirmation is received, (ii) if given by
certified registered mail, return receipt requested, with first class postage
prepaid, addressed as aforesaid, upon receipt or refusal to accept delivery,
(iii) if given by a nationally recognized overnight carrier, 48 hours after such
communication is deposited with such carrier with postage prepaid for next day
delivery, or (iv) if given by any other means, when delivered at the address
specified in this Section.

17. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by any Borrower or any Guarantor, with respect to the
Guaranteed Obligations shall, if the statute of limitations in favor of any
Guarantor against the Administrative Agent shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.

18. This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Administrative Agent and the
Lenders and their respective successors and permitted assigns.

19. The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Administrative
Agent, nor excuse any Guarantor from its obligations hereunder.  Any waiver of
any such right or remedy to be enforceable against the Administrative Agent must
be expressly set forth in a writing signed by the Administrative Agent.

20.         (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF
RELATING TO CONFLICTS OF LAW).

(b) Any legal action or proceeding with respect to this Guaranty and any action
for enforcement of any judgment in respect thereof may be brought in the courts
of the State of New York sitting in New York County or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Guaranty, each Guarantor hereby accepts for itself and in respect of its
property, generally and unconditionally, the non‑exclusive jurisdiction of the
aforesaid courts and appellate courts from any thereof.  Each Guarantor
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Guarantor at its address
for notices set forth herein.  Each Guarantor hereby irrevocably waives any
objection that it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Guaranty brought in the courts referred to above and hereby further irrevocably
waives and agrees not to plead or claim in any such court that any such action
or proceeding brought in any such court has been brought in an inconvenient
forum.  Nothing herein shall affect the right of the Administrative

8

--------------------------------------------------------------------------------

 

Agent to serve process in any other manner permitted by Law or to commence legal
proceedings or otherwise proceed against any Guarantor in any other
jurisdiction.

(c) EACH GUARANTOR AND ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVE ANY RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d) Each Guarantor does hereby further covenant and agree that each Guarantor
may be joined in any action against any Borrower in connection with the Loan
Documents and that recovery may be had against either or both Guarantors in such
action or in any independent action against either or both Guarantors (with
respect to the Guaranteed Obligations), without the Administrative Agent first
pursuing or exhausting any remedy or claim against any Borrower or their
successors or assigns.  Each Guarantor also agrees that, in an action brought
with respect to the Guaranteed Obligations in any jurisdiction, they each shall
be conclusively bound by the judgment in any such action by the Administrative
Agent (wherever brought) against any Borrower or their successors or assigns, as
if the Guarantors were parties to such action, even though one or both of the
Guarantors were not joined as a party or parties in such action.

(e) Each Guarantor agrees to pay all reasonable and documented expenses
(including, without limitation, reasonable and documented attorneys’ fees and
disbursements) of the Administrative Agent and/or the Lenders in connection with
the enforcement of their rights under this Guaranty, whether or not suit is
initiated.

21. Notwithstanding anything to the contrary contained herein, this Guaranty
shall terminate and be of no further force or effect upon the full performance
and payment of the Guaranteed Obligations hereunder.  Upon termination of this
Guaranty in accordance with the terms of this Guaranty, the Administrative Agent
promptly shall deliver to each Guarantor such documents as such Guarantor or
such Guarantor’s counsel reasonably may request in order to evidence such
termination.

22. All of the Administrative Agent’s rights and remedies under each of the Loan
Documents or under this Guaranty are intended to be distinct, separate and
cumulative and no such right or remedy therein or herein mentioned is intended
to be in exclusion of or a waiver of any other right or remedy available to the
Administrative Agent.

23. Neither Guarantor shall use any assets of an “employee benefit plan” within
the meaning of Section 3(3) of ERISA or a “plan” within the meaning of Section
4975(e)(1) of the Internal Revenue Code (the “Code”) to repay or secure the
Loan, the Note, the Obligations or this Guaranty.  Neither Guarantor shall
assign, sell, pledge, encumber, transfer, hypothecate or otherwise dispose of
any of its rights or interests (direct or indirect) in any Borrower, or attempt
to do any of the foregoing or suffer any of the foregoing, or permit any party
with a direct or indirect interest or right in any Borrower to do any of the
foregoing, if such action would cause the Note, the Loan, the Obligations, this
Guaranty, or any of the Loan Documents or the exercise of any of the
Administrative Agent’s or Lender’s rights in connection therewith, to constitute
a prohibited transaction under ERISA or the Code (unless such Guarantor
furnishes to the Administrative Agent a legal opinion satisfactory to the
Administrative Agent that the

9

--------------------------------------------------------------------------------

 

transaction is exempt from the prohibited transaction provisions of ERISA and
the Code (and for this purpose, the Administrative Agent and the Lenders, by
accepting the benefits of this Guaranty, hereby agree to supply each Guarantor
all relevant non-confidential, factual information reasonably necessary to such
legal opinion and reasonably requested by such Guarantor)) or would otherwise
result in the Administrative Agent or any of the Lenders being deemed in
violation of Sections 404 or 406 of ERISA or Section 4975 of the Code or would
otherwise result in the Administrative Agent or any of the Lenders being a
fiduciary or party in interest under ERISA or a “disqualified person” as defined
in Section 4975(e)(2) of the Code with respect to an “employee benefit plan”
within the meaning of Section 3(3) of ERISA or a “plan” within the meaning of
Section 4975(e)(1) of the Code.  The Guarantors shall jointly and severally
indemnify and hold each of the Administrative Agent and the Lenders free and
harmless from and against all loss, costs (including reasonable and documented
attorneys’ fees and expenses), expenses, taxes and damages (including
consequential damages) that each of the Administrative Agent and the Lenders may
suffer by reason of the investigation, defense and settlement of claims and in
obtaining any prohibited transaction exemption under ERISA necessary in
Administrative Agent’s reasonable judgment as a result of such Guarantor’s
action or inaction or by reason of a breach of the foregoing provisions by such
Guarantor.

[SIGNATURE PAGES FOLLOW]

 

 

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

PROLOGIS, INC.,

a Maryland corporation

 

 

 

By:

 

/s/ Gayle P. Starr

 

 

Name:  Gayle P. Starr

 

 

Title:  Managing Director

 

PROLOGIS, L.P.,

a Delaware limited partnership

 

 

 

By: PROLOGIS, INC., its General Partner

 

 

 

By:

 

/s/ Gayle P. Starr

 

 

Name:  Gayle P. Starr

 

 

Title:  Managing Director

 

Guaranty (Yen Revolver)

--------------------------------------------------------------------------------

 

ACCEPTED:

 

SUMITOMO MITSUI BANKING CORPORATION,

as Administrative Agent

 

By:

 

/s/ William G. Karl

 

 

Name:  William G. Karl

 

 

Title:  Executive Director

 

Guaranty (Yen Revolver)